Exhibit 10.44

 

MEMC ELECTRONIC MATERIALS, INC.

STOCK UNIT AWARD AGREEMENT

For Directors

 

                    , 20        

 

2001 Equity Incentive Plan

 

THIS AGREEMENT is effective                     , 20        , between MEMC
Electronic Materials, Inc. (the “Company”) and                      (the
“Participant”).

 

WHEREAS, the Company has adopted and maintains the MEMC Electronic Materials,
Inc. 2001 Equity Incentive Plan (the “Plan”) to promote the interests of the
Company and its stockholders by providing the directors, key employees and
consultants of the Company and its Affiliates with an appropriate incentive to
encourage them to continue in the service and employ of the Company or Affiliate
and to improve the growth and profitability of the Company;

 

WHEREAS, the Plan provides for the grant to Participants in the Plan of Stock
Unit Awards; and the Company wishes to grant Stock Unit Awards to certain
directors in consideration for their service on the Board of Directors.

 

NOW, THEREFORE, in consideration of the mutual promises set forth in this
Agreement, the parties hereto hereby agree as follows:

 

Grant of Stock Unit Awards. Subject to the terms and conditions contained herein
and in the Plan, the Company hereby grants to the Participant          Stock
Unit Awards. Each Stock Unit Award represents the obligation of the Company to
transfer one share of Common Stock to the Participant at the time provided in
this Agreement, provided such Stock Unit Award is vested at such time.

 

Incorporation of Plan. All terms, conditions and restrictions of the Plan are
incorporated herein and made part hereof as if stated herein. If there is any
conflict between the terms and conditions of the Plan and this Agreement, the
terms and conditions of the Plan, as interpreted by the MEMC Compensation
Committee (the “Committee”), shall govern. All capitalized terms used herein
shall have the meaning given to such terms in the Plan.

 

Bookkeeping Account. The Company shall record the number of Stock Unit Awards
granted hereunder to a bookkeeping account for the Participant (the “Stock Unit
Account”). The Participant’s Stock Unit Account shall be debited by the number
of Stock Unit Awards, if any, forfeited in accordance with this Agreement and by
the number of shares of Common Stock transferred to the Participant with respect
to such Stock Unit Awards. The Participant’s Stock Unit Account also shall be
adjusted from time to time for stock dividends, stock splits and other such
transactions in accordance with the Plan.

 

Terms and Conditions of Stock Unit Awards. The Stock Unit Awards evidenced
hereby are subject to the following terms and conditions:



--------------------------------------------------------------------------------

  (a) Vesting. Fifty percent (50%) of the Stock Unit Awards granted to the
Participant hereby shall become vested as of [date]. The remaining fifty percent
(50%) of the Stock Unit Awards granted to the Participant hereby shall become
vested as of [date].

 

All of the Stock Unit Awards granted to the Participant hereby shall become
vested upon the death or Disability of the Participant.

 

Notwithstanding the foregoing, unless the Committee otherwise determines at a
later date, if within the two year period following a Change in Control the
Participant’s service on the Board of the Directors of the Company is terminated
by the shareholders of the Company, all of the Stock Unit Awards granted to the
Participant hereby shall become vested as of the effective date of the
termination of the Participant’s service on the Board of Directors of the
Company.

 

  (b) Forfeiture Upon Termination of Service. Except as otherwise provided in
(a) above, upon cessation of the Participant’s service on the Board of Directors
of the Company for any reason before [date], the number of shares of Stock Unit
Awards subject to this Agreement that have not become vested shall be forfeited,
except as the Committee may otherwise determine in its sole discretion.

 

Distribution of Common Stock. Subject to the provisions below, as soon as
practical after the cessation of the Participant’s service on the Board of
Directors of the Company, the Company shall transfer shares of Common Stock to
the Participant equal in number to the Stock Unit Awards credited to the
Participant’s Stock Unit Account that are vested at the time of such cessation
of service. Such transfer shall be made within 30 days following cessation of
service or, if not so practicable, as soon thereafter as practicable.

 

Source of Payment. Shares of Common Stock transferable to the Participant, or
upon death to his or her beneficiary, under this Agreement shall be authorized
but unissued shares. The Company shall have no duties to segregate or set aside
any assets to secure the Participant’s right to receive shares of Common Stock
under this Agreement. The Participant shall not have any rights with respect to
transfer of shares of Common Stock under this Agreement other than the unsecured
right to receive shares of Common Stock from the Company.

 

Units Non-Transferable. Stock Unit Awards awarded hereunder shall not be
transferable by the Participant. Except as may be required by the federal income
tax withholding provisions of the Code or by the tax laws of any State, the
interests of the Participant and his or her beneficiaries under this Agreement
are not subject to the claims of their creditors and may not be voluntarily or
involuntarily sold, transferred, alienated, assigned, pledged, anticipated, or
encumbered. Any attempt by the Participant or a beneficiary to sell, transfer,
alienate, assign, pledge, anticipate, encumber, charge or otherwise dispose of
any right to benefits payable hereunder shall be void.

 

Shareholder Rights. The Participant shall not have any of the rights of a
shareholder of the Company with respect to Stock Unit Awards, such as the right
to vote.

 

2



--------------------------------------------------------------------------------

Death Benefits. In the event of the death of the Participant, the Company shall
transfer shares of Common Stock equal in number to the vested Stock Unit Awards,
if any, credited to the Participant’s Stock Unit Account to the Participant’s
legal representative or beneficiaries. Such transfer shall be made within 30
days following death or, if not so practicable, as soon thereafter as
practicable.

 

The Participant may designate a beneficiary or beneficiaries (contingently,
consecutively, or successively) of such death benefit and, from time to time,
may change his or her designated beneficiary. A beneficiary may be a trust. A
beneficiary designation shall be made in writing in a form prescribed by the
Company and delivered to the Company while the Participant is alive. If there is
no designated beneficiary surviving at the death of the Participant, payment of
any death benefit of the Participant shall be made to the surviving spouse of
the Participant, if any, and if no such surviving spouse to the estate of the
Participant.

 

Integration. This Agreement, and the other documents referred to herein or
delivered pursuant hereto which form a part hereof contain the entire
understanding of the parties with respect to its subject matter. There are no
restrictions, agreements, promises, representations, warranties, covenants or
undertakings with respect to the subject matter hereof other than those
expressly set forth herein. This Agreement, including without limitation the
Plan, supersedes all prior agreements and understandings between the parties
with respect to its subject matter.

 

Governing Law. This Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware, without regard to the
provisions governing conflict of laws.

 

Amendment. This Agreement may be amended by mutual consent of the parties hereto
by written agreement.

 

Participant Acknowledgment. By accepting this grant, the Participant
acknowledges receipt of a copy of the Plan, and acknowledges that all decisions,
determinations and interpretations of the Committee in respect of the Plan, this
Agreement and the Stock Unit Awards granted hereunder shall be final and
conclusive.

 

MEMC Electronic Materials, Inc. By:     Title:    

 

3